         Case 3:20-cv-00133-JCH Document 141 Filed 08/07/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :      CIVIL ACTION NO.
                      PLAINTIFF                     :      3:20-cv-00133-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, MARVIN CHUN,                       :
MARK SCHENKER, PETER SALOVEY AND                    :
JESSIE ROYCE HILL                                   :
                                                    :
                      DEFENDANTS                    :
                                                    :      AUGUST 7, 2020

                          DEFENDANTS’ MOTION TO COMPEL

       The defendants hereby move to compel the plaintiff to provide defense counsel with an

unsecured, non-password protected copy of his July 20, 2020 Answers to Defendants’ Requests

for Admission. On August 4, 2020, the defendants filed a motion to compel the plaintiff to comply

with the defendants’ discovery requests. (Docket Entry No. 139.)         When defense counsel

attempted to upload the plaintiff’s Answers to Defendants’ Requests for Admission as an exhibit,

defense counsel discovered that the document provided by the plaintiff was secured and password

protected. As a result, defense counsel was unable to upload the document to PACER to submit

it in support of the Defendants’ Motion to Compel Discovery Responses. Defense counsel is also

unable to copy or print the document; rather, defense counsel is only able to view the document

and save it to his computer system.

       After realizing that the plaintiff provided a secured and password protected document,

defense counsel e-mailed the plaintiff and requested that he provide a copy of his Answers to

Defendants’ Requests for Admission in Word or Adobe format so that defense counsel can print
          Case 3:20-cv-00133-JCH Document 141 Filed 08/07/20 Page 2 of 3



and copy it. Defense counsel also requested that the plaintiff provide future documents in that

same format.1 To date, the plaintiff has not responded to that e-mail.

        Since the defendants should be able to submit the plaintiff’s July 20, 2020 Answers to

Defendants’ Requests for Admission.to the Court for adjudication of their motion to compel, the

instant motion to compel the plaintiff to produce an unsecured, non-password protected copy of

those discovery responses should be granted. The defendants further request that the Court order

the plaintiff to provide defense counsel with all discovery responses and any other pleadings or

documents in an unsecured, non-password protected format so that defense counsel can copy and

print the documents, and submit them to the Court if necessary.



                                                      THE DEFENDANTS,

                                                      YALE UNIVERSITY, MARVIN CHUN, MARK
                                                      SCHENKER, PETER SALOVEY AND JESSIE
                                                      ROYCE HILL


                                                By:                 /s/
                                                      PATRICK M. NOONAN – CT00189
                                                      COLLEEN NOONAN DAVIS – CT27773
                                                      DONAHUE, DURHAM & NOONAN, P.C.
                                                      Concept Park
                                                      741 Boston Post Road, Suite 306
                                                      Guilford, CT 06437
                                                      Telephone: (203) 458-9168
                                                      Fax: (203) 458-4424
                                                      Email: pnoonan@ddnctlaw.com




1
 A copy of the August 4, 2020 e-mail is attached hereto as Exhibit A. Of course, the defendants cannot provide the
e-mail attachment to the Court because it is secured and password protected.


                                                        2
         Case 3:20-cv-00133-JCH Document 141 Filed 08/07/20 Page 3 of 3



                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 3
